
	
		I
		111th CONGRESS
		1st Session
		H. R. 501
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that the poverty line determined for the State
		  of Alaska be used for all the States and the District of Columbia, during a
		  6-month period for the purpose of carrying out the Food and Nutrition Act of
		  2008 and the Richard B. Russell National School Lunch Act.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Right-to-Eat Rescue Act of
			 2009.
		2.Temporary uniform
			 use of Alaska poverty line for implementation of certain nutrition
			 programsDuring the 6-month
			 period beginning on the 1st day of the 1st month that begins more than 30 days
			 after the date of the enactment of this Act, each reference to the poverty line
			 applicable in—
			(1)the Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.), and
			(2)the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.),
			with respect
			 to any of the several States or the District of Columbia, shall be deemed to be
			 a reference to the poverty line then applicable under the Acts for such period
			 with respect to the State of Alaska.
